Title: To Thomas Jefferson from Charles W. Goldsborough, 16 August 1808
From: Goldsborough, Charles W.
To: Jefferson, Thomas


                  
                     Sir, 
                     nav. Dep. 16 Aug. ’08
                  
                  By letter just received mr Smith has required me to send to you from time to time “a summary of the progress of the gun boats at their different places of construction”. I therefore herewith transmit to you the enclosed paper A, which is an exhibit of the present state of the gun boats, built & building under the act of last session, as far as it can be ascertained by the reports received. 
                  I am, respectfully, sir, yr. mo ob St
                  
                     Ch: W. Goldsborough 
                     
                  
                Enclosure
                                                
                            
                        
                           
                              Gun boats.
                              built or building at.
                              
                              Remarks
                           
                           
                              
                              
                              
                              
                           
                           
                              10
                              Portland.
                              
                              complete
                           
                           
                              2
                              Norwich
                              }
                              All these Boats may be considerd as completed—some few of them remain on the Stocks, by order of the Secy. of the Navy; but every necessary article is provided for them—& they could be launched & completed in two or three days.
                           
                           
                              2
                              Westerly
                           
                           
                              23
                              New York
                           
                           
                              20.
                              Philaa.
                              }
                           
                           
                              10.
                              Baltimore
                           
                           
                              
                                 10.
                              
                              Norfolk.
                           
                           
                              10
                              Charleston—
                              
                              on the Stocks—& will so remain till ordered to the contrary—these Boats could be completed in 10 days
                           
                           
                              3.
                              Wilmington NC.—
                              
                              1 nearly completed—2 progressing slowly—articles all provided.
                           
                           
                              2.
                              Lake Champlain.
                              
                              to be completed, by contract, on the 23rd novr. 1808.—cost of each $2225.
                           
                           
                              1.
                              Lake Ontario.
                              
                              to be completed, by contract, on the 1st Apl. 1809—cost $20,505.—will carry 1 long 32 pd. iron cannon in the bow. & 16-24 pd. carronades in the waiste.
                           
                           
                              
                                 10
                              
                              Navy Yd. Washn.
                              
                              all on Stocks—6 could be launched in 12 days—3 in 15 days & the remaining 1 in about 6 weeks—materials all provided & providing.
                           
                           
                              
                                 103 Total.
                              
                              
                              
                              
                           
                        
                     
                        
                        
                    